EXAMINER'S COMMENT/AMENDMENT/REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment filed on 10/18/21, claims 1-4, 6, 7, 9-26 are currently pending in the application, with claims 10-21 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement dated 5/14/20 has been considered by the Examiner and initialed copy thereof is being attached to this office action.

In view of the amendment dated 10/18/21, the rejections set forth in paragraph 3 of the office action dated 6/8/21 are withdrawn. Additionally, Examiner initiated an interview to discuss pending double patenting rejections and withdrawn claims in an effort to advance prosecution (cf. attached Interview Summary).

Terminal Disclaimer
The terminal disclaimer filed on 2/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 10,669,445, 10,774,234 and 10,889,791 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John Kilyk on 2/7/22 (cf. attached Interview Summary).
The application has been amended as follows: 
•	In withdrawn claim 10, lines 11-12 (excluding the formula), after the word “and” and before the phrase “a solvent”, insert the phrase “wherein the recurring unit containing an organic group of the formula (a) in the random copolymer is 20 mol% to 80 mol% relative to the random copolymer, and”.
•	Cancel claims 11-21.

Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/19/17 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons For Allowance
Claims 1-4, 6, 7, 9, 10, 22-26 are allowed.
The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art to Saikawa et al. and Auld et al. (of record), Nakajima et al. (JP 2001279164 A, Derwent Ab.) and Atsushi et al. (JP 2014237731 A, machine translation).
	Saikawa teaches a water-based coating material (II) comprising a water-based fatty acid-modified acryl resin as a base resin component and a pigment. Auld teaches pigment dispersing agents comprising amphoteric polymers having pendant acid groups, or salts thereof, and pendant mono- or dialkylamino ethylene oxide groups or alkylammonium ethylene oxide groups.
	Nakajima teaches a coating composition of curative (A) and a resin (B) obtained by copolymerizing a monomer mixture comprising (a) a polymerizable unsaturated monomer bearing at least one hydrophilic functional group of amino, quaternary ammonium base and sulfonic acid groups (0.1-10 wt. %), (b) an OH group containing polymerizable unsaturated monomer (6-50 wt.%), (c) a phosphoric acid group-containing polymerizable unsaturated monomer (0.1-10 wt. %), and (d) another polymerizable unsaturated monomer (30-90 wt. %), for a top coat. 
	Atsushi teaches a pigment dispersion paste and a coating composition thereof, comprising a resin produced from (a) 0.1 to 10 mass% of a polymerizable unsaturated monomer (a1) containing at least 1 kind of hydrophilic functional groups selected from an amino group, a 4 ammonium salt base, a sulfonic acid group and a phosphoric acid group with respect to the total amount of all of the monomers, 10 to 60% by mass of a hydroxy-containing polymerizable unsaturated monomer (a2) and 30 to 80% by mass of another polymerizable unsaturated monomer (a3) for producing coated films of thickness 1-30 micrometers.[Detailed description of the invention] [Technical field] [0001]The present invention relates to a coating composition containing a pigment dispersion paste having excellent storage stability containing a specific aluminum pigment, and a coating composition containing the pigment dispersion paste capable of forming a coating film having good adhesion to a base material and capable of suppressing light transmission that induces deterioration of a base material. [Background of the Invention] [0002]To provide a coating film of an article used in an outdoor environment for a long period of time such as an exterior part of a building or an automobile outer plate. A coating film which is capable of suppressing the deterioration of the substrate material and which is capable of suppressing the light transmission of the substrate is required, for example, a composition of a pigment dispersion paste obtained by dispersing a metal fine particle such as an aluminum pigment, an ultraviolet absorber, a light stabilizer, and other pigment components with a dispersant, and a coating paste containing the pigment dispersion paste.It has been dealt with by devising a charge composition, etc. [0003]For example, as an example in which fine metal particles are devised, it is disclosed that a coating material for forming a metal reflection film is obtained by dispersing fine metal particles having an average 1 particle diameter of 1 to 50 nm, and a coated article including a metal reflection film and a metal reflection film using a coating material for forming a metal reflection film is obtained (Patent Document 1). Furthermore, a method for forming a multilayer coating film using a composition containing a plate-like metallic pigment having a thickness of 10 to 100 nm to form a dried coating film of 8 to 20 μ m is disclosed (Patent Document 2). [0004]However, merely by devising the fine metal particles as described in Patent document 1 and patent document 2, there has been a case that the storage stability of the pigment dispersion paste is lowered, and a coating film obtained by coating these coating compositions has insufficient opacifying property of the lower coating film, so that a light ray is transmitted through the coating film and the coating film is deteriorated to deteriorate the weather resistance. Further, in a multilayer coating film obtained by coating an upper coating film on a lower coating film obtained by coating these coating compositions, when the upper coating film does not hide the lower coating film, the design feeling of the lower coating film may adversely affect the design property of the obtained multilayer coating film through the upper coating film. [Prior art reference] [Patent document] [0005][Patent document 1]JP 2003-327870A[Patent document 2]JP 2009-509752A[Summary of the invention] [Problem to be solved by the invention] [0006]To provide a coating composition capable of forming a coating film excellent in storage stability, good in adhesion to a base material, suppressing light transmission inducing deterioration to a base material, and capable of forming a coating film excellent in concealability, and to provide a pigment dispersion paste used in the coating composition. [Means for solving the problem] [0007]As a result of intensive studies, the present inventors have found that a particular pigment dispersion paste and a specific coating composition containing the pigment dispersion paste, the hydroxyl group-containing resin (c) and the crosslinking agent (d) can be achieved. [0008]Namely, the present invention, The pigment dispersion paste contains a pigment dispersion resin (a) having the following characteristics, an aluminum pigment (b) having an average particle diameter of 20 to 150 nm and an average aspect ratio of 7 or less, and an organic solvent, and contains 5 to 100 pts. mass of an aluminum pigment (b) per 100 pts. mass of a solid content of the pigment dispersion resin (a) (a) ; 1. The pigment dispersion paste is characterized in that the light transmittance of a dried coating film having a thickness of 6 μ m obtained by applying a pigment dispersion paste is 0.1% or less in both wavelengths of 300 to 700 nm.(a) 0.1 to 10 mass% of a polymerizable unsaturated monomer (a 1) containing at least 1 kinds of hydrophilic functional groups selected from an amino group, a 4 ammonium salt base, a sulfonic acid group and a phosphoric acid group with respect to the total amount of all of the monomers to be constituted. Resin obtained by radical-copolymerizing a monomer mixture of 10 to 60% by mass of a hydroxy-containing polymerizable unsaturated monomer (a 2) and 30 to 80% by mass of another polymerizable unsaturated monomer (a 3)A pigment dispersion paste containing a pigment dispersion resin (a) having the following characteristics and an aluminum pigment (b) having an average particle diameter of 20 to 150 nm and an average aspect ratio of 7 or less, a hydroxyl group-containing resin (c), and a crosslinking agent (d), and is used for a total of 100 pts. mass of a solid total of the hydroxyl group-containing resin (c) and the crosslinking agent (d) ; 2. The resin (a) is 1 to 50 pts. wt. and the aluminum pigment (b) is 5 to 35 pts. mass, and 6 μ m of dried coating composition is obtained by coating the coating composition.A coating composition is characterized in that a dry film has a light transmittance of ≤ 1% at any wavelength of 300 to 700 nm.(a) 0.1 to 10 mass% of a polymerizable unsaturated monomer (a 1) containing at least 1 kinds of hydrophilic functional groups selected from an amino group, a 4 ammonium salt base, a sulfonic acid group and a phosphoric acid group with respect to the total amount of all of the monomers to be constituted. Resin obtained by radical-copolymerizing a monomer mixture of 10 to 60% by mass of a hydroxy-containing polymerizable unsaturated monomer (a 2) and 30 to 80% by mass of another polymerizable unsaturated monomer (a 3)The coating composition according to item 2, which contains 0.1 to 30 parts by mass of barium sulfate () having an average particle diameter of 1 μ m or less per 100 parts by mass of total solid content of the hydroxyl group-containing resin (c) and the crosslinking agent (d) ; and 3.The coating composition according to item 2 or 3, which contains 1 to 100 parts by weight of ultrafine particles 2 Titanium Oxide (f) per 100 parts by weight of total solids of the hydroxyl group-containing resin (c) and the crosslinking agent (d) ; 4.A method of forming a coating film by coating a coating film obtained by coating a coating composition according to any one of items 5.2 to 4 with at least 1 top coating materials.A coated article obtained by coating a coating composition according to any one of items 6.2 to 4. [Effect of the Invention] [0009]The present invention is excellent in storage stability of pigment dispersion paste. Furthermore, the coating film obtained by coating the coating composition of the present invention has good adhesiveness to the base material and can suppress light transmission that induces deterioration in the base material and induces deterioration of the base material. Thus, a multilayer coating film having good weatherability can be obtained. Furthermore, in the multilayer coating film obtained by coating the upper coating film on the lower coating film obtained by coating the coating composition of the present invention, the design property of the lower coating film does not adversely affect the design property of the obtained multilayer coating film through the upper coating film. [0010]In particular, a coating film obtained by coating the coating composition of the present invention is provided. An aluminum pigment (b) having an average particle diameter of 20 to 150 nm and an average aspect ratio of 7 or less is dispersed throughout the coating film, and a dried coating film of 6 μ m obtained by coating the coating composition can have a light transmittance of 1% or less at any of wavelengths of 300 to 700 nm. [Mode for carrying out the invention] [0011]The present invention is a particular pigment dispersion paste and a coating composition comprising the pigment dispersion paste. DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS. [0012]The pigment dispersion paste contains a pigment dispersion resin (a), an aluminum pigment (b) having an average particle diameter of 20 to 150 nm and an average aspect ratio of 7 or less and an organic solvent. This method is characterized in that a dried coating film containing 5 to 100 pts. mass of aluminum pigment (b) per 100 pts. mass of solid content of a resin (a) for dispersing pigment and having a thickness of 6 μ m obtained by coating a pigment dispersion paste has a light transmittance of ≤ 0.1% at any wavelength of 300 to 700 nm. The light transmittance is described later (Note 4). [0013]The resin (a) for dispersing a pigment contains a polymerizable unsaturated monomer (a 1) containing at least 1 kinds of hydrophilic functional groups selected from an amino group, a 4 ammonium salt base, a sulfonic acid group and a phosphoric acid group, with respect to the total amount of all the monomers constituting the resin (a). This is obtained by radical-copolymerizing a monomer mixture containing a hydroxyl group-containing polymerizable unsaturated monomer (a 2) and other polymerizable unsaturated monomers (a 3). Further, the pigment dispersion resin (a) may be neutralized. [0014]The polymerizable unsaturated monomer (a 1) containing a hydrophilic functional group is, for example, aminoethyl (meth) acrylate, N-t-butylamino ethyl(metha)acrylate , N,N-dimethylaminoethyl(metha)acrylate ,, N-diethylaminoethyl (meth) acrylate.****, N,N-o dipropylaminoethyl(metha)acrylate , and N,N-dibutylaminoethyl(metha)acrylate ,  The 3rd class amino group content amino alkyl (meta) acrylate monomers, such as N,N-dimethylaminopropyl(metha)acrylate and N,N-dimethylaminobutyl(metha)acrylate ; methacryloiloxy-ethyl trimethylammonium chloride (*** ester DMC, trade name)  A polymerizable unsaturated monomer obtained by adding glycidyl methacrylate to a sulfonic acid group-containing polymerizable unsaturated monomer such as 2-acrylamide-2-methylpropane suphonate ; a monoalkyl (butyl, undecyl, lauryl, stearyl or the like) phosphoric acid ; and the like ; and a 4 ammonium salt base containing unsaturated monomer such as Mitsubishi Rayon Co., Ltd. A polymerizable unsaturated monomer obtained by adding glycidyl methacrylate to benzyl phosphoric acid, ******************************, ******************************, and the like. Examples thereof include a phosphorus-containing polymerizable unsaturated monomer such as " Phosmer PE ", " Phosmer PP " (trade name, manufactured by Unichemical Co., Ltd., commercially available from Unichemical Co., Ltd.), and mono (2 - hydroxyethyl methacrylate) phosphate (JAMP- 514 m, trade name, trade name, manufactured by Kopoku Chemical Co., Ltd.). These compounds may be used in 1 kinds or in combination of 2 or more kinds. [0015]Among the polymerizable unsaturated monomers (a 1) containing the hydrophilic functional group, particularly, a pigment dispersion paste which is excellent in storage stability can be obtained by using a primary amino group-containing aminoalkyl (meth) acrylate monomer and a sulfonic acid group-containing polymerizable unsaturated monomer to copolymerize a pigment dispersion resin, and to obtain a pigment dispersion paste having excellent storage stability of the pigment dispersion resin. 3. A coating composition using the pigment dispersion paste is excellent in stability, and a coating film obtained by coating a coating composition is excellent in adhesiveness and weatherability. [0016]The hydroxyl group-containing polymerizable unsaturated monomer (a 2) is a 2-hydroxylethyl(metha)acrylate , a 2-hydroxypropyl ester(metha)acrylate , a 3-hydroxypropyl ester(metha)acrylate , a 4-hydroxylbutyl(metha)acrylate , a polyethylene glycol, a poly (Propylene Glycol). A mono Ether of a polyether polyol such as polybutylene glycol and a hydroxyl group-containing polymerizable unsaturated monomer such as 2-hydroxylethyl(metha)acrylate ; Addition with mono epoxy compounds, such as car Jura E10 (made by Japan Epoxy Resins Co., Ltd.), and α-olefin oxide ;   epsilon-caprolactone denaturation vinyl monomer produced by making carry out ring opening polymerization of ε-caprolactone to 2-hydroxylethyl(metha)acrylate ,  For example, "Placcel FA - 1", "Placcel FA - 2", "Placcel FAA - 3", and "Placcel FA - 1" ; "Placcel FA-1", "Placcel FA-2", "Placcel FM - 4", "Placcel FM - 5", "Placcel FM - 1", "Placcel FM - 2", "Placcel FM - 3" (all of which are manufactured by Daicel Chemical Industries, Ltd.), and "Placcel FM - 4", "Placcel FM -" (manufactured by Daicel Chemical Industry Co., Ltd.). 5 Trade name; hydroxy alkyl ester of the carbon numbers 2-8 of acrylic acid, such as hydroxybutyl (meta) acrylate, or methacrylic acid; (meta) the monoester; with acrylic acid, a polypropylene glycol, or a polyethylene glycol, etc. are mentioned,  These may be used alone or in combination of 2 or more. [0017]Other polymerizable unsaturated monomers (a 3) are optionally used. For example, methyl acrylate, ethyl acrylate, isopropyl acrylate, n-butyl acrylate , iso-butyl acrylate, s-butyl acrylate , t-butyl acrylate , n-octyl acrylate , 2-ethylhexyl ester acrylate , and the like. Decyl acrylate, undecyl acrylate, dodecylacrylate, tridecyl acrylate, stearyl acrylate, iso stearyl acrylate, cyclohexylacrylate, isobornyl acrylate, dicyclopentanyl acrylate, and dicyclopentanyl acrylate. Acrylic acid esters which may contain a ring structure of 1 to 24 carbon atoms, such as dicyclopentenyl acrylate, benzyl acrylate and the like ; methyl methacrylate ; Methacrylic esters which may contain a ring structure of 1 to 3 carbon atoms such as ethyl methacrylate and isopropyl methacrylate ; aromatic ring-containing vinyl compounds such as styrene, vinyl toluene, and α-methylstyrene ; and vinyl propionate and vinyl acetate ;
	 However, the cited references, alone or in combination, fail to teach or suggest a composition comprising a random copolymer comprising, monomer units having a group of formula (a) within claimed range, in combination with monomer unit having group of formula (b), having a pH within the claimed range, and a film thereof of thickness and scope as in the claimed invention. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762